Title: 20th.
From: Adams, John Quincy
To: 


       I had some thoughts of leaving Haverhill this morning; but it rain’d all the forenoon; and as I am not in any particular haste, and my friends here are still willing I should remain with them: I determined to defer my departure a day or two longer. I staid at home the whole day. Mr. Thaxter spent the evening with us. He finally declared that he intended if no unforeseen event should take place, to be married before next December, and I am heartily glad of it.
      